DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 9/28/22.  Claims 1 and 12 were amended; claims 2-6 were cancelled.  Claims 1 and 7-12 are presently pending and are presented for examination.

Election/Restrictions
3.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/1/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
4.	Claim 1 is objected to because of the following informalities: 
Lines 18-21 contain grammatical/typographical errors which should be amended to instead recite the following for the sake of clarity:
“the first chamber comprising an inlet port and an outlet port for receiving and respectively expelling a first fluid, and 
the second chamber comprising an inlet port and an outlet port for receiving and respectively expelling a second fluid”.
Appropriate correction is required.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a dosing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8,
	Lines 2-3 recite “a supply of a sterilization agent, such as hydrogen peroxide, in fluid communication with the first chamber” which renders the claim indefinite because it is unclear if said sterilizing agent is the “first fluid” received by the inlet port of the first chamber, as defined by independent claim 1.  It cannot be surmised if said supply of a sterilizing agent in fluid communication with the first chamber (as defined by claim 8) is separate and distinct from the first fluid received by the inlet port of the first chamber (as defined by claim 1).  The scope of the claim in unascertainable and therefore rendered indefinite.  Additionally, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9,
	Line 2 recites “a supply of steam in fluid communication with the first chamber” which renders the claim indefinite because it is unclear if said steam is the “second fluid” received by the inlet port of the second chamber, as defined by independent claim 1.  It cannot be surmised if said supply of steam in fluid communication with the second chamber (as defined by claim 9) is separate and distinct from the second fluid received by the inlet port of the second chamber (as defined by claim 1).  The scope of the claim in unascertainable and therefore rendered indefinite.
Regarding claim 10,
Lines 3-5 recite the limitations "the supply of the first fluid", "the supply of the second fluid", and "the passing of the dosing device".  There is insufficient antecedent basis for these limitations in the claim.
Lines 2-5 recite “a control unit configured to control the supply of the first fluid to the first chamber, the supply of the second fluid to the second chamber, and the passing of the dosing device through the first and second chambers” which renders the claim indefinite because it is unclear what structural features are implied by the functional language of the control unit configuration.  The claim does not positively recite any structure for supplying the first and second fluids to the respective first and second chambers, or for passing the dosing device through the first and second chambers.  The structural implication of the control unit configuration for the device is unclear, thereby rendering the scope of the claim unascertainable.  
Regarding claim 11,
Lines 2-3 recite “wherein the control unit is configured to control any of a temperature, a pressure and a concentration of any of the first fluid and the second fluid” which renders the claim indefinite because it is unclear what structural features are implied by the functional language of the control unit configuration.  The claim does not positively recite any structure for modifying a temperature, pressure, or concentration of the first and second fluids.  The structural implication of the control unit configuration for the device is unclear, thereby rendering the scope of the claim unascertainable.
Regarding claim 12,
The preamble recites “A method of transferring a food ingredient with a food ingredient transfer device according to claim 1” which should be amended to instead recite “A method of transferring a food ingredient with [[a]] the food ingredient transfer device according to claim 1” to provide proper antecedent basis referring to the device of claim 1.
Lines 3-11 are replete with issues of improper antecedent basis because multiple claim limitations do not properly refer to elements of the food ingredient transfer device defined by independent claim 1.  Lines 3-11 can be corrected by an amendment instead reciting “the method comprising:
pushing [[a]] the dosing device through [[a]] the first chamber that is provided with [[an]] the inlet and [[an]] the outlet for allowing the dosing device to pass through the first chamber, 
pushing the dosing device through [[a]] the second chamber that is arranged adjacent to the first chamber and provided with [[an]] the outlet for allowing the dosing device to pass through the second chamber, 
pushing the dosing device into [[an]] the enclosure that is arranged adjacent to the second chamber and contains [[a]] the food product that shall receive the food ingredient, and 
passing the food ingredient through the dosing device, into the food product in the enclosure.”

Allowable Subject Matter
10.	Claims 1 and 7 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7,
The closest prior art, US Pat. 6,254,269 to Ernstson et al. (hereafter “Ernstson”), discloses a food ingredient transfer device comprising: a dosing device (12) configured to receive a food ingredient; a first chamber (25) that is provided with an inlet and an outlet for allowing the dosing device to pass through the first chamber and into an enclosure (26) to which the food ingredient shall be transferred; a penetrable membrane (38) arranged to seal the outlet of the first chamber, the first chamber comprising an inlet port and an outlet port for receiving respectively expelling a first fluid (via 10) [Fig. 2; col. 2, line 43 – col. 3, line 38].  Ernstson does not teach or suggest the specifically claimed configuration of adjacent first and second chambers having aligned first, second, and third penetrable membranes as defined by independent claim 1, wherein the first and second chambers each have an inlet port and an outlet port for receiving an expelling respective first and second fluids.  Upon a comprehensive search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the device defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claim 7) are in condition for allowance.  See the attached ‘Notice of References Filed’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure, for example:
US Pub. 2011/0008206 to Larsen et al.
US Pub. 2015/0140183 to Assing et al.
US Pat. 5,167,816 to Kruger et al.
US Pub. 2013/0237916 to Hanson et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711